Citation Nr: 0013068	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an effective date, prior to March 5, 1992, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from March 5, 1992 to April 11, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION


The veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO , in pertinent part, granted 
entitlement to service connection for PTSD with assignment of 
a 50 percent evaluation effective March 5, 1992.

In June 1995 the RO affirmed the determination previously 
entered, and denied entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).

In February 1996 the RO assigned a 100 percent evaluation for 
PTSD, effective April 12, 1994.  The RO also denied 
entitlement to an effective date prior to March 5, 1992 for a 
grant of service connection for PTSD, special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound, and dependents' 
educational assistance under 38 U.S.C. Chapter 35.

In January 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.

In October 1997 the RO determined that the April 22, 1983 
rating decision wherein it pertinently denied entitlement to 
service connection for a psychiatric disorder to include PTSD 
did not constitute clear and unmistakable error.  

The RO affirmed the foregoing determination in June 1998, 
proposed to find the veteran incompetent for the purpose of 
VA benefits, and granted entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 
35.

In January 1999 the RO determined that the veteran was 
incompetent for VA compensation purposes.  The veteran filed 
a notice of disagreement with the foregoing determination and 
was issued a statement of the case.  However, the RO restored 
the veteran's competency to disburse VA funds in July 1999.

In January 2000 the RO affirmed the denial of entitlement to 
an effective date, prior to March 5, 1992, for a grant of 
service connection for PTSD, and the denial of an evaluation 
in excess of 50 percent for PTSD from March 5, 1992 to April 
11, 1994.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record shows that the veteran filed his initial claim 
of entitlement to service connection for PTSD in August 1981; 
however, he failed to respond to the RO's request for 
evidence, thereby abandoning his claim.

2.  On March 17, 1983, the RO received the veteran's reopened 
claim of entitlement to service connection for PTSD.  

3.  The April 22, 1983 rating decision wherein the RO denied 
entitlement to service connection for PTSD was not appealed 
by the veteran.

4.  The April 22, 1983 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

5.  The veteran submitted a claim establishing his intent to 
seek service connection for PTSD on March 5, 1992.




6.  The medical evidence of record shows it was factually 
ascertainable that PTSD rendered the veteran unable to work 
when he filed his claim for increased compensation benefits 
on March 5, 1992. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a grant of service 
connection for PTSD prior to March 5, 1992, have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.104, 3.105(a), 3.155, 3.400 (1999).

2.  The criteria for a 100 percent evaluation for PTSD 
retroactive to March 5, 1992 have been met.  38 U.S.C.A. §§ 
1155, 5107(a)(b) (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect a normal psychiatric 
evaluation at entrance in service.  The report of medical 
history shows the veteran reported having problems with 
depression, nightmares, nervousness and trouble sleeping.  A 
physician's summary of defects noted that there was no 
significant neuropsychiatric history.  The January 1970 
separation examination report shows a normal psychiatric 
evaluation.  The report of medical history shows he reported 
having problems with depression and nervousness.  A 
physician's summary of defects noted that the veteran's 
complaints were reviewed, but were not considered to be of 
any medical significance.




The veteran's discharge document and service personnel 
records (201) file shows that his primary military 
occupational specialty was in the field of supply.  He was 
stationed in Vietnam from January 1969 to January 1970.  He 
was not shown to have participated in direct combat.  He 
received no awards or decorations related to combat duty.  

The record shows that the veteran filed his initial claim of 
entitlement to service connection for PTSD in August 1981; 
however, he failed to respond to the RO's request for 
evidence.

On March 17, 1983, the RO received the veteran's claim 
establishing his intent to seek service connection for PTSD.  

A March 1983 VA outpatient clinical record shows the veteran 
reported he was bothered by his Vietnam experiences.  He 
stated that sometimes he experienced paranoia.  He noted that 
at night even a little noise bothered him.  Occasionally he 
had dreams of Vietnam.  He was nervous around crowds and had 
flashbacks.  The assessment shows he appeared to manifest 
symptoms of PTSD.  

The RO denied entitlement to service connection for PTSD when 
it issued an unappealed rating decision on April 22, 1983.  
The RO held that the diagnosis of PTSD was not substantiated 
as no stressor was shown.  

The veteran submitted a claim establishing his intent to seek 
service connection for PTSD on March 5, 1992.  

Evidence received in support the veteran's reopened claim 
included a VA clinical record dated February 11, 1992 showing 
the veteran complained of nightmares, short temper and 
troubled relationships for a long time.  The diagnosis was 
nightmares.  He was oriented times three and his speech was 
lucid.  He was considered stable.  

On February 13, 1992 the veteran reported that his 
medications were not helping.  He was oriented times three 
and alert.  Speech was lucid.  The diagnosis was nightmares.  
Such records were silent for PTSD or symptoms associated with 
Vietnam.

A March 13, 1992 VA mental health social service clinical 
record shows the veteran was referred to the clinic for 
depression and PTSD symptoms.  He was on his 3rd marriage and 
had one daughter.  He had been unemployed for the past one 
and a half years.  He was noted to have trouble sleeping.  
Restlessness, rage-anger, social isolation and chronic 
depression were reported.  The assessment was severe PTSD.  
He was referred to a psychiatrist.  

An April 1992 private psychiatric statement shows an 
impression of PTSD, severely disabling.  The veteran was in a 
state of hypervigilance.  He described significant stressors 
with intrusive thoughts that were felt to interfere with any 
work situations as well as interpersonal including marital 
relationships.

An August 1992 VA psychiatric examination report shows the 
veteran reported he was unable to even go to the store as it 
was stressful for him so he did not go out.  He had had 50 or 
more jobs since separation from service.  He left the jobs as 
he was unable to get along with people.  The longest job he 
had was as a truck driver and it lasted three years.  On 
mental status examination he was described as distant, 
guarded, evasive and suspicious.  He sat on the edge of a 
chair staring downward to the floor and never faced the 
examiner.  He was reluctant to respond to any questions and 
did so only after a long and deliberate manner.  Mood was 
depressed.  Affect was flattened and blunted.  He was 
oriented with no memory deficiencies.  Insight was adequate.  
He was considered capable of managing his benefit payments.  
The diagnosis was moderately severe PTSD.  The examiner's 
conclusion shows the veteran was seriously impaired with 
significant stressors causing intrusive thoughts.  He had 
marked disturbances in interpersonal relationships. 

Following additional development for verification of 
stressors, the RO in June 1993 granted service-connection for 
PTSD evaluated as 50 percent disabling from date of claim, 
March 5, 1992.  The veteran filed a timely notice of 
disagreement.

In January 1994 the veteran was hospitalized at a VA medical 
facility with complaints of suicidal ideation.  He reported 
that his wife had asked him for a separation 6 months earlier 
at which point he lost control.  He was having problems with 
anxiety, depression and irritability since his return from 
Vietnam.  Since then he had had trouble dealing with others, 
especially in authority.  Over the previous weeks to months 
he described increased feelings of worthlessness, 
helplessness, crying spells, and decreased sleep.  The 
examiner noted that he was uncooperative and resistant.  He 
had poor eye contact and decreased psychomotor activity.  His 
speech was clear and his mood irritable.  His thought 
processes were coherent, logical, and goal directed.  There 
were no hallucinations.  

While hospitalized the veteran was isolated, guarded and 
constricted.  He left the hospital against medical advice 
after his wife asked for a separation.  He was not homicidal 
or suicidal.  He remained restricted in affect with decreased 
interaction.  The diagnosis was PTSD.

An April 12, 1994 psychiatric examination report from 
Maverick County Mental Health Clinic shows that the veteran 
complained of depression, nightmares, and difficulty dealing 
with people.  The examiner indicated that the veteran was so 
compromised by his mental illness that he was totally and 
permanently disabled.

An October 1994 statement from a private psychiatrist shows 
it was his professional opinion that the veteran was totally 
disabled and unemployable.  It was noted that the veteran had 
profound difficulty in being comfortable with people due to 
PTSD which occurred in Vietnam.  It was noted that his PTSD 
was the result of events that were explained in earlier 
letters of April 12, and May 5, 1994.  He had profound 
difficulty relating to people, especially supervisors and 
coworkers on the job.  



I.  Entitlement to an effective date, 
prior to March 5, 1992, for a grant of 
service connection for PTSD.

Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of this separation from service; otherwise, the 
effective date will be the date of claim, or date entitlement 
arose, whichever is later. 
38 U.S.C.A. § 5110(a)(b)(1) (West 1991); 38 C.F.R. § 3.400 
(1999).

The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. 
§ 3.155 (1999).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from date it was sent to the claimant, it will be 
considered filed as of date of receipt of an informal claim.  
Id.

The decision of the RO in April 1983 became final in the 
absence of a timely appeal.  38 U.S.C. § 4005; 38 C.F.R. § 
3.104(a).  A claim may be reopened upon a submission of new 
and material evidence and a previous claim may be amended 
upon a showing of clear and unmistakable error in the prior 
RO rating decision. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.105.

The Board notes that except as otherwise provided, the 
effective date of an evaluation and an award of compensation 
based on an original claim, a reopened claim after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The effective date of compensation based 
on new and material evidence received after a final 
disallowance is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).  Either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the legal provisions effective at that time were 
improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
the VA committed administrative error during the adjudication 
process.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Robbie v. Derwinski, 1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of clear and unmistakable 
error, the claimant must assert more than a disagreement as 
to how the facts were weighed or evaluated. Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Court 
proposed a three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be 'undebatable' and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and 
(3) a determination that there was clear and unmistakable 
error based upon the record and the law that existed at the 
time of the prior adjudication in question.




Damrel v. Brown, 6 Vet. App. 342, 242, 245 (1994) quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Also, if a claimant wishes to raise CUE, there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).


Analysis

The Board notes that the veteran clearly abandoned his 
initial claim of entitlement to service connection for PTSD 
filed in 1981.  He never responded to the RO's request for 
pertinent evidence to establish his claim.  See 38 C.F.R. 
§ 3.158.

The Board points out that at the time of the RO's April 1983 
rating decision, neither the provisions of 38 C.F.R. 
§ 3.304(f) pertaining to claims of service connection for 
PTSD, nor relevant Court opinions regarding claims of service 
connection for PTSD in Wood v. Derwinski, 1 Vet. App. 190 
(1991); Zarycki v. Brown, 6 Vet. App. 91 (1993); Hayes v. 
Brown, 5 Vet. App. 60 (1993); West v. Brown, 7 Vet. App. 70 
(1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen 
v. Brown 10 Vet. App. 128 (1997) were extant and therefore 
may not be considered when reviewing the present CUE claim.

Rather, the evidence then of record shows that the veteran's 
service medical records were negative for any evidence or 
findings of psychiatric abnormalities.  The service 
department records noted that the veteran's primary military 
occupational specialty was in a support capacity.  He was not 
shown to have directly participated in combat.  He did not 
receive any awards or decorations indicating exposure to 
combat.  Also there was a clinical record dated in March 1983 
showing the veteran only appeared to manifest symptoms of 
PTSD.



On April 22, 1983 the RO denied service connection for PTSD 
because there was no substantiation of inservice stressors to 
support a diagnosis of PTSD 

When the March 1983 clinical record is viewed in light of the 
service medical and personnel records, it is readily apparent 
that the record lacked any verifiable evidence of specific 
inservice stressors sufficient to support a diagnosis of 
PTSD.  Importantly, the Board notes that the veteran did not 
specify any stressful event(s) which could be corroborated or 
verified.

The Board concludes that the rating decision of April 22,1983 
was a reasonable exercise of adjudicatory judgment and did 
not involve clear and unmistakable error. Under the law in 
existence at the time of the rating decision and the evidence 
of record, the Board finds that the veteran was properly 
evaluated under VA regulations then in effect, and there was 
error.  The correct fact as they were known were before the 
RO.  The correct laws and regulation at the time were 
properly applied. The decision was not undebatably erroneous.

The veteran did not submit an application establishing his 
claim to seek entitlement to service connection for PTSD 
until March 5, 1992.  That claim was supported by 
subsequently dated new and material evidence.  The Board 
points out that the February 1992 treatment records submitted 
reflecting impressions of unspecified nightmares did not 
sufficiently identify or include a diagnosis of PTSD for the 
purpose of identifying a claim therefor.  

In view of the above evidence and in light of the prevailing 
laws and regulations the RO assigned the correct effective 
date of March 5, 1992 for the grant of service-connection for 
PTSD, the date of receipt of the veteran's claim.  


II.  Entitlement to an initial rating in 
excess of 50 percent for PTSD from March 
5, 1992 to April 11, 1994.

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999);  38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that while the veteran's claim was pending, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including PTSD, formerly as set 
forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 38 
C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 52695-52702 (1996). 
The regulatory amendment was effective November 7, 1996.  
Where the law or regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).


However, the Board notes that the revised regulations are not 
lawfully effective prior to the effective date of the 
legislation.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 
Vet. App. 461, 465 (1997); VAOPGCPREC 3-00.  Accordingly, the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD from March 5, 1992 to April 11, 1994 will be 
limited to the old criteria effective prior to November 7, 
1996.

Under the previous criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), a 50 percent disability evaluation for PTSD 
encompassed situations where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired, and where psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was to be granted when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
when there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9411.  Hence, the previous rating criteria 
set forth three independent bases for granting a l00 percent 
evaluation, pursuant to Diagnostic Code 9411.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board notes that the veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD is found to be well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected PTSD (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the January 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that the record prior to April 12, 1994 
contains VA clinical and private medical records suggesting 
the same fact pattern that supported a 100 percent evaluation 
for the veteran's PTSD effective April 12, 1994.  Prior to 
April 12, 1994 the veteran's PTSD was essentially manifested 
by symptoms including depression, anger, irritability, 
volatile mood, social isolation and other symptoms productive 
of serious impairment of social and occupational functioning.  
He required outpatient as well as inpatient treatment.  He 
was unemployed as well.  He had approximately 50 jobs since 
separation from service.  He left these jobs because he was 
unable to get along with his supervisors and coworkers.  

A psychiatrist in April 1992 noted that the veteran's PTSD 
had a severe impact on his ability to work.  The record is 
absent any physical impairment contributing to his 
unemployability status.  

While the disability picture with regard to PTSD does not 
meet all of the criteria of a 100 percent schedular 
evaluation, the Court has held that the criteria in 
Diagnostic Code 9411 for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation.  See 
Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The ongoing and persistent nature of the veteran's PTSD and 
the similar pattern of psychiatric symptoms and 
unemployability associated with PTSD of record prior to April 
12, 1994 do not permit the Board to conclude that the 
preponderance of the evidence is against the veteran on the 
issue on appeal.  In this regard, the Board notes that the 
veteran, on the basis of competent medical authority, was 
found to be totally disabled and such finding was predicate 
don a review of his psychiatric symptomatology of long 
standing nature as demonstrated on documentation well in 
advance of April 12, 1994, and submitted in conjunction with 
his March 5, 1992 claim.  The relative equipoise nature of 
the evidence regarding VA medical and private medical 
evidence prior to April 12, 1994 suggest evidence associating 
the veteran's isolation and inability to obtain and retain 
employment with PTSD.  The benefit of the doubt must be found 
in favor of the veteran.  

Accordingly, the criteria for the assignment of a 100 percent 
schedular evaluation for PTSD for the period between March 5, 
1992 and April 12, 1994 have been met.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  In 
view of the total evaluation granted, assignment of 
"staged" ratings is not applicable.  Fenderson, supra.


ORDER

Entitlement to an effective date earlier than March 5, 1992, 
for a grant of service connection for PTSD is denied.

Entitlement to 100 percent schedular evaluation for PTSD for 
the period dating between March 5, 1992 and April 12, 1994 is 
granted, subject to the law and regulations governing the 
payments of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

